Exhibit 10.1

 

AMENDMENT NO. 4
 TO CREDIT AGREEMENT

 

This Amendment No. 4 to Credit Agreement (this “Amendment”) is executed as of
November 16, 2016, among the Lenders party hereto (which Lenders constitute all
of the Lenders as of the date of this Amendment), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (in that capacity, “Administrative Agent”), and SUPREME
INDUSTRIES, INC., a Delaware corporation (“Borrower”); and is acknowledged by
the Subsidiary Guarantors.

 

The Lenders, Administrative Agent, and Borrower entered into an Amended and
Restated Credit Agreement dated as of April 29, 2013 (as amended, restated,
supplemented, or otherwise modified before the date of this Amendment, the
“Credit Agreement”).  The Lenders, Administrative Agent, and Borrower now desire
to amend certain terms and provisions of the Credit Agreement as set forth in
this Amendment.

 

Accordingly, the parties agree as follows:

 

1.                                      Definitions. Defined terms used but not
defined in this Amendment are as defined in the Credit Agreement.

 

2.                                      Limited Consent and Amendment.

 

(a)                                 Borrower has informed the Administrative
Agent that Borrower desires to make one or more cash distributions to its
shareholders in the aggregate amount of up to $6,500,000 on or about January 2,
2017, which distributions shall not require any borrowings under the Credit
Agreement (collectively, the “2017 Special Dividend”).

 

(b)                                 Borrower hereby acknowledges that Borrower’s
payment of the 2017 Special Dividend would, absent Administrative Agent’s and
the applicable Lenders’ consent or an amendment to the Credit Agreement, result
in the occurrence of one or more Events of Default under the Credit Agreement,
including, without limitation, under Section 10.2(d) of the Credit Agreement as
the result of one or more failures to perform or observe the covenants contained
in the Credit Agreement (without taking into account the terms and conditions of
this Amendment).

 

(c)                                  Subject to satisfaction of the conditions
set forth in Section 4 hereof, the Administrative Agent and the Lenders hereby
consent to Borrower’s payment of the 2017 Special Dividend.

 

(d)                                 Effective as of the date of this Amendment
but subject to satisfaction of the conditions precedent in Section 4 hereof,
Section 1.1 of the Credit Agreement is hereby amended to add the following
definition in the proper alphabetical order as follows:

 

“‘2017 Special Dividend’ means certain cash dividends in an aggregate amount of
up to $6,500,000 paid or to be paid by the Borrower to its shareholders on a pro
rata basis, which payments shall occur on or about January 2, 2017 .”

 

1

--------------------------------------------------------------------------------


 

(e)                                  Effective as of the date of this Amendment
but subject to satisfaction of the conditions precedent in Section 4 hereof, the
definition of “Consolidated Fixed Charges” in Section 1.1 of the Credit
Agreement is hereby amended to read in its entirety as follows:

 

“‘Consolidated Fixed Charges’ means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries (other than Supreme Insurance) in accordance with
GAAP: (a) Consolidated Interest Expense paid in cash, (b) scheduled principal
payments with respect to Indebtedness (other than any GM Credited Principal
Payment), (c) federal, state, local, and foreign income taxes paid in cash, and
(d) cash dividends and distributions (other than the 2016 Special Dividend
and/or 2017 Special Dividend, to the extent applicable for any such period).”

 

(f)                                   Effective as of the date of this Amendment
but subject to satisfaction of the conditions precedent in Section 4 hereof,
Section 9.6(e) of the Credit Agreement is hereby amended to read in its entirety
as follows:

 

“(e) the Borrower may pay cash dividends to the holders of shares of its Capital
Stock, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the Borrower is in compliance on a
Pro Forma Basis (as of the date of such payment of cash dividends and after
giving effect thereto) with each covenant contained in Section 9.15, and
(iii) the aggregate amount of all such cash dividends (other than the 2016
Special Dividend and the 2017 Special Dividend, as applicable) paid in any
Fiscal Quarter does not exceed an amount equal to 50% of Consolidated Net Income
for the immediately preceding Fiscal Quarter.”

 

3.                                      Representations. To induce
Administrative Agent and the Lenders to enter into this Amendment, Borrower
hereby represents to Administrative Agent and the Lenders as follows:

 

(1)                                 that Borrower is duly authorized to execute
and deliver this Amendment, that Borrower is duly authorized to borrow monies
under the Credit Agreement, and that each Credit Party is duly authorized to
perform its obligations under the Loan Documents;

 

(2)                                 that the execution and delivery of this
Amendment by Borrower and the performance by each Credit Party of its
obligations under the Loan Documents do not and will not violate any material
provision of law or of their respective articles of incorporation or bylaws,
limited partnership agreement, or certificate of formation or operating
agreement, as applicable, or of any order, judgment, or decree of any court or
other Governmental Authority binding on them;

 

(3)                                 that the Loan Documents (including this
Amendment) are a legal, valid, and binding obligation of each Credit Party party
thereto, enforceable against such Credit Party in accordance with its terms,
except as enforcement is limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally;

 

(4)                                 that, after giving effect to this Amendment,
the representation and warranties set forth in Section 7 of the Credit Agreement
are true and correct in all material respects (but if any representation or
warranty is by its terms qualified by concepts of materiality, that
representation

 

2

--------------------------------------------------------------------------------


 

or warranty is true and correct in all respects), in each case with the same
effect as if such representations and warranties had been made on the Amendment
Effective Date, except to the extent that any such representation or warranty
expressly relates to an earlier date;

 

(5)                                 that, after giving effect to this Amendment,
Borrower has complied with and is in compliance with all of the covenants set
forth in the Credit Agreement, including those set forth in Section 8 and
Section 9 of the Credit Agreement; and

 

(6)                                 that, as of date hereof and after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

4.                                      Conditions. This Amendment will become
effective as of the date of this Amendment when Administrative Agent, the
Lenders, Borrower and the Subsidiary Guarantors have delivered a fully executed
copy of this Amendment to the Administrative Agent, together with (a) fully
executed copies of any other agreements and documents requested by the
Administrative Agent or the Lenders in connection with this Amendment and
(b) confirmation of the payment of all fees and expenses contemplated herein and
therein.  Administrative Agent’s delivery to Borrower of a copy of this
Amendment executed by all necessary parties described in this Section 4 will be
deemed evidence that the conditions to the effectiveness of this Amendment have
been met.  The Lenders hereby authorize and direct Administrative Agent to
execute this Amendment.

 

5.                                      Miscellaneous.

 

(a) This Amendment is governed by, and is to be construed in accordance with,
the laws of the State of New York.  Each provision of this Amendment is
severable from every other provision of this Amendment for the purpose of
determining the legal enforceability of any specific provision.

 

(b)                                 This Amendment binds Administrative Agent,
the Lenders, and Borrower and their respective successors and assigns, and will
inure to the benefit of Administrative Agent, the Lenders, Borrower and the
successors and assigns of Administrative Agent and each Lender.

 

(c)                                  Except as specifically modified by the
terms of this Amendment, all other terms and provisions of the Credit Agreement
and the other Loan Documents are incorporated by reference in this Amendment and
in all respects continue in full force and effect.  Borrower, by execution of
this Amendment, and each Subsidiary Guarantor, by acknowledgement of this
Amendment, hereby reaffirm, assume, and bind themselves to all of the
obligations, duties, rights, covenants, terms, and conditions that are contained
in the Credit Agreement and the other Loan Documents, as applicable.

 

(d)                                 This Amendment is a Loan Document. Borrower
acknowledges that Administrative Agent’s reasonable costs and expenses
(including reasonable attorneys’ fees) incurred in drafting this Amendment shall
be paid by Borrower and the other Credit Parties in accordance with
Section 12.3(a) of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

(e)                                  The parties may sign this Amendment in
several counterparts, each of which will be deemed to be an original but all of
which together will constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

[Signature pages and acknowledgment to follow]

 

4

--------------------------------------------------------------------------------


 

The parties are signing this Amendment No. 4 to Credit Agreement as of the date
stated in the introductory clause.

 

 

 

SUPREME INDUSTRIES, INC.,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

Chief Financial Officer

 

Supreme — Amendment No. 4 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ David W. O’Neal

 

Name:

David W. O’Neal

 

Title:

Senior Vice President

 

Supreme — Amendment No. 4 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Donald J. Robinson-Gay

 

Name:

Donald J. Robinson-Gay

 

Title:

Senior Vice President & Director

 

Supreme — Amendment No. 4 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged by the undersigned,
each of which is a Subsidiary Guarantor:

 

SUPREME CORPORATION,

 

SUPREME INDIANA OPERATIONS, INC.,

a Texas corporation

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name: Matthew W. Long

 

Name: Matthew W. Long

Title: Chief Financial Officer

 

Title: Chief Financial Officer

 

 

 

SUPREME CORPORATION OF GEORGIA,

 

SUPREME CORPORATION OF TEXAS,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name: Matthew W. Long

 

Name: Matthew W. Long

Title: Chief Financial Officer

 

Title: Chief Financial Officer

 

 

 

SUPREME TRUCK BODIES OF CALIFORNIA,

 

SUPREME MID-ATLANTIC CORPORATION,

a California corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name: Matthew W. Long

 

Name: Matthew W. Long

Title: Chief Financial Officer

 

Title: Chief Financial Officer

 

 

 

SC TOWER STRUCTURAL

LAMINATING, INC., a Texas corporation

 

SUPREME\MURPHY TRUCK BODIES, INC.,

a North Carolina corporation

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name: Matthew W. Long

 

Name: Matthew W. Long

Title: Chief Financial Officer

 

Title: Chief Financial Officer

 

 

 

 

SUPREME NORTHWEST, L.L.C.,

 

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

 

 

Name: Matthew W. Long

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

SUPREME MIDWEST PROPERTIES, INC.,

 

SUPREME SOUTHEAST PROPERTIES, INC.,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name: Matthew W. Long

 

Name: Matthew W. Long

Title: Chief Financial Officer

 

Title: Chief Financial Officer

 

Supreme — Acknowledgment to Amendment No. 4 to Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

SUPREME SOUTHWEST PROPERTIES, INC.,

 

SUPREME ARMORED, INC.,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name: Matthew W. Long

 

Name: Matthew W. Long

Title: Chief Financial Officer

 

Title: Chief Financial Officer

 

 

 

SUPREME WEST PROPERTIES, INC.,

 

SUPREME STB, LLC,

a Texas corporation

 

a California limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Herbert M. Gardner

Name: Matthew W. Long

 

Name: Herbert M. Gardner

Title: Chief Financial Officer

 

Title: Chairman of the Board

 

Supreme — Acknowledgment to Amendment No. 4 to Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------